 

Exhibit 10.6(a)
 
 
 
Schedule of Employment Continuation Agreements of Named Executive Officers dated
September 30, 2010.
 
 
Name
 
Termination Benefit
 
Laurence M. Downes, President and Chief Executive Officer
 
Three times the sum, of (x) his then annual base salary and (y) the average of
his annual bonuses paid or payable with respect to the last three calendar years
ended prior to the Change of Control.
 
Mariellen Dugan, Senior Vice President and General Counsel
 
Two times the sum, of (x) her then annual base salary and (y) the average of her
annual bonuses paid or payable with respect to the last three calendar years
ended prior to the Change of Control (“2x”).
 
Kathleen T. Ellis, Senior Vice President, Corporate Affairs
2x
 
Glenn C. Lockwood, Senior Vice President and Chief Financial Officer
2x
 
Stephen D. Westhoven, Senior Vice President, NJR Energy Services Company
2x

 

 